LAY, Circuit Judge
(concurring in part and dissenting in part).
I concur in the majority opinion that the plaintiff is entitled to have her theories of the case submitted to the jury. This includes (1) that negligence of the driver is not imputed to the plaintiff’s decedent, riding as a passenger in the car, and (2) that in an action involving a passenger, under the facts in this case, plaintiff was entitled under North Dakota law to have the jury consider whether in fact the railroad had the last clear chance to avoid the accident.
I respectfully dissent, however, in the majority’s determination that under the present record the evidence justifies submission of the issue of contributory negligence of the decedent passenger to the jury. I cannot agree that a submissible issue of contributory negligence is the law of this case. It would be unrealistic to say that this court should compare word for word the record in this case with the prior record to determine whether they are the same. If the law be so stereotyped, then we should retry the case solely on the original transcript and language of the first trial. The doctrine of the “law of the case” more pragmatically can relate to the relationship of the parties, such as the doctrine of imputed negligence between a driver and passenger, or some other substantive issue of law, rather than sufficiency of evidence relating to factual issues. Nor am I challenging the prior decision of another panel of this court in finding sufficient facts justifying the submission of contributory negligence on another record. I am only concerned with the facts here.
There is no case under North Dakota law, or any other law of which I am aware, that authorizes the submission of contributory negligence of a passenger to a jury under the meager facts proven here. The facts relating to Bishop Emery’s conduct offered in the majority opinion are summarized in footnote 4. None of these facts existing alone or in totality relate to legal conduct unbecoming a reasonably prudent man.
First, it is said that Bishop Emery had crossed this point once previously. Surely mere familiarity with a highway crossing does not spell out a legal duty. Second, “it was broad daylight and several road signs, including a ‘stop ahead’ sign were present.” However, unless there is evidence that the Bishop knew that the driver was not going to stop-, these physi*119cal facts do not relate a legal duty to act. It is elementary law that a passenger is under no duty, absent apparent recklessness of a driver, to be attentive to the dangers of the road. The third fact related is that the car was traveling at 45 miles per hour and the side windows were badly frosted. However, none of these facts provide a duty for a passenger to warn his driver unless and until he becomes aware of a danger. There is no evidence that the Bishop saw this train in time to warn the driver. In fact, the evidence is to the contrary. Eight year old Kimberly Schick, another passenger, testified that he said nothing about the train before the collision. This would lead one reasonably to believe he was totally unaware of the approaching train. Again, it is elementary that Bishop Emery had no legal duty to maintain a lookout as he approached the railroad crossing. And surely, riding in a vehicle which has frosted side windows does not make a passenger contributorily negligent.
A guest passenger ordinarily has not the duty to warn of a danger until (1) he becomes aware of the danger itself, (2) he is aware that the driver is oblivious to it, and (3) that a protest or warning might avert the accident. Cf. Rutz v. Iacono, 229 Minn. 591, 40 N.W.2d 892 (1950). In many cases the duty of the guest passenger under realistic standards of care and safety is to do nothing and remain silent. Cf. Yarabek v. Brown, 357 Mich. 120, 97 N.W.2d 797 (1959). Only in extreme situations, where the evidence is far more compelling than here, could a passenger’s action be sufficiently controlling to avoid the accident. For the most part an instruction on contributory negligence of a guest passenger in an automobile case is fictionalized “gobbledygook.” It is “full of sound and fury, signifying nothing.” It serves only to confuse juries and augment findings of error in appellate courts. The instant case is typical.
Without awareness of the train’s approach it is difficult for me to perceive what duty Bishop Emery was to perform.1 The only inference one can make from the totality of circumstances here is that Bishop Emery should have maintained a better lookout in order to have seen the train in order to have issued some kind of warning to the driver in order to avert an accident. The only trouble with this inductive imperspicuity is that the law of North Dakota does not provide the basic premise of original duty. In fact the North Dakota law is just the contrary:
“She [plaintiff] was not charged with the duty of keeping a lookout. Simmons v. Leighton, 60 S.D. 524, 244 N. W. 883. Her duty was to inform the driver of any peril of which she was aware. Wilson v. Oscar H. Kjorlie Co., 73 N.D. 134, 12 N.W.2d 526. It was therefore error to submit the question of contributory negligence to the jury. This error was prejudicial and the order denying a new trial must therefore be reversed.” Satterland v. Fieber, 91 N.W.2d 623 (N.D.1958).

. Justice Cardozo’s famous phraseology is apropos:
“The friend whom I invite to ride with me in my car, and who occupies the rear seat beside me, while the car is in the care of my chauffeur, is charged with active vigilance to watch for tracks and trains, and is without a remedy if in the exuberance of jest or anecdote or in reminiscence, he relies upon the vigilance of the driver to carry him in safety. I find it hard to imagine a rule more completely unrelated to the realities of life.” 35 Harv.L.Rev. 113 at 121.